Case 4:19-cv-03446 Document 20 Filed on 05/11/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   May 11, 2020
                                                                                David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        NANNETTE CARLEY,               §   CIVIL ACTION NO.
                Plaintiff,             §   4:19-cv-03446
                                       §
                                       §
               vs.                     §   JUDGE CHARLES ESKRIDGE
                                       §
                                       §
        TOMBALL                        §
        INDEPENDENT                    §
        SCHOOL DISTRICT,               §
                 Defendant.            §

                        ORDER ADOPTING
                 MEMORANDUM AND RECOMMENDATION

           Before the Court is the Memorandum and Recommendation
       signed by the Magistrate Judge on April 15, 2020. Dkt 19. She
       there resolved two motions. One is a motion by Defendant
       Tomball Independent School District to dismiss the complaint
       of Plaintiff Nannette Carley. Dkt 5. The other is a motion by
       Carley, who proceeds pro se, entitled “Amended Petition To
       Enjoin All Other Entities From Original State Cases.” Dkt 10.
       She there seeks to amend her complaint to add additional
       defendants from a prior state court action.
           Neither party objected to the Memorandum and
       Recommendation. Review is thus straightforward. “When no
       timely objection is filed, the court need only satisfy itself that
       there is no clear error on the face of the record in order to accept
       the recommendation.” FRCP 72(b) Advisory Comm Note
       (1983); see also Guillory v PPG Industries Inc, 434 F3d 303, 308
       (5th Cir 2005), citing Douglass v United Services Automobile
       Association, 79 F3d 1415, 1420 (5th Cir 1996).
           The Court has reviewed the pleadings, the record, and the
       applicable law. No clear error appears.
Case 4:19-cv-03446 Document 20 Filed on 05/11/20 in TXSD Page 2 of 2




            The Memorandum and Recommendation is ADOPTED as
       this Court’s Memorandum and Order.
            The motion to enjoin all other entities from original state
       cases is DENIED. Dkt 10.
            The motion to dismiss is GRANTED. Dkt 5.
            This case is DISMISSED WITH PREJUDICE.
            SO ORDERED.


           Signed on May 11, 2020, at Houston, Texas.



                                   Hon. Charles Eskridge
                                   United States District Judge




                                      2
